DETAILED ACTION
The communication dated 8/2/2021 has been entered and fully considered.
Claims 1 and 5 have been amended. Claims 3-4 and 15 have been cancelled. Claims 21-22 are new. Claims 1-2, 5-14 and 16-20 are pending. Claims 14 and 16-20 have been withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant’s amendments have overcome the drawing objection set forth in the Non-Final Office Action of 4/2/2021; therefore, the drawing objection has been withdrawn.
Applicant’s arguments, see pg. 11, filed 8/2/2021, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that COPITHORNE does explicitly teach at least one material bulge do not face away from each other, but rather face towards one another. The Examiner agrees that COPITHORNE does not explicitly teach at least one material bulge at least two locations of the height of the elastic boy are disposed on opposite sides of the elastic body which face away from each other. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5-7, 10, 12, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over British United Shoe Machinery Company (GB 1288371A), hereinafter BUSMC, in view of Copithorne (U.S. 3,753,831), hereinafter COPITHORNE, and Doumae et al. (U.S. 5,431,768), hereinafter DOUMAE, as evidenced by NELSON (U.S. 3,724,983).
Regarding claim 1, BUSMC teaches: An edgefold device which produces an edgefold on a component (BUSMC teaches a device for folding a component [Fig. 11; pg. 7, lines 24-34]), which includes a support and a cover layer (The claim and specification [pg. 1, lines 9-12] describe the component and that the component includes a support and cover layer. The recitation describing the components do not further the limit the structure of the claimed device since producing the edgefold is a recitation of the intended use of the device. In the alternative, BUSMC teaches a cover layer (upper component U) and a support (adhesive (51)) [pg. 7, line 40].), the edgefold device comprising: an elastic body (deformable member (360) [pg. 7, lines 95-96]), which is set up to pull the cover layer over an edge of the support by deforming the elastic body (BUSMC teaches compressing the deformable member to fold over the edge portion [pg. 7, lines 90-97]), wherein the elastic body is clamped between two pressure plates (BUSMC teaches the deformable member (360) of a rubber-like material sandwiched between a lower support block (362) and an upper non-deformable folding member (364) [pg. 6, lines 98-103], which are two pressure plates) and the elastic body is deformable by a relative movement of the two pressure plates (BUSMC shows the deformable member is deformable by the movement of the upper and lower blocks [Figs. 13-16]), wherein, when the pressure plates are moved towards one another, material of the elastic body is pressed outwards and forms at least one material bulge beyond a periphery of the pressure plates when the pressure plates are moved towards one another (BUSMC shows when the deformable member (360) is compressed, the elastomer bulges into beyond the periphery of the support blocks [Figs. 13-16), and wherein the elastic body has a top, a base, and a height extending between the top and the base (BUSMC shows the , and wherein, when the pressure plates are moved towards one another, the at least one material bulge is formed at at least two locations of the height of the elastic body, wherein the at least two locations of the height of the elastic body are disposed on opposite sides of the elastic body which face away from each other (BUSMC teaches the deformable member (360) is squeezed between the member (364) and the block (362) thereby causing the member (360) to bulge outwardly [Fig. 14; pg. 7, lines 105-111]. BUSMC shows at least one material bulge at at least two locations of the height of the elastic body and the two locations are disposed on opposite sides of the elastic body [Fig. 14; Fig. 16]).
BUSMC does not teach a cover layer and support. In the same field of endeavor, folding apparatus, COPITHORNE teaches a cover layer (workpiece (46)) and a support (adhesive (51)) [Col. 2, lines 16-16; Col. 3, lines 34-37; Fig. 4(c)]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BUSMC, by substituting the component in the apparatus with the component of COPITHORNE, in order to retain a fold [Col. 3, lines 35-42].
In the alternative, in the same field of endeavor, folding apparatus, DOUMAE teaches a component with a support (core member (20)) and a cover layer (surface skin member (30)) [Col. 4, lines 12-16; Fig. 9]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BUSMC, by substituting the component in the apparatus with the component of DOUMAE, in order to manufacture a specific type of component, such as vehicle components [Col. 1, lines 9-17].
Regarding claim 2, BUSMC teaches: wherein the elastic body comprises an elastomer and/or is produced from an elastomer (BUSMC teaches the deformable member (360) is a 
Regarding claim 5, BUSMC teaches: further comprising: a pressing device to exert pressure on two opposite surfaces of the elastic body to deform the elastic body (BUSMC teaches the deformable member (360) is squeezed between the member (364) and the block (362) thereby causing the member (360) to bulge outwardly [Fig. 14; pg. 7, lines 105-111], which is inherently pressing the deformable member), wherein the pressing device is set up such that, when the elastic body is pressed and deformed, material of the elastic body is pressed in a direction of the component and the material of the elastic body pressed in the direction of the component pulls or pushes the cover layer from a front side of the support over the edge of the support and/or presses the cover layer in a direction of a rear side of the support (BUSMC teaches the deformable member pushes over a component to fold it when pressed by the member (364) and block (362) [Fig. 14; pg. 6, lines 98-110]), but is silent as to folding over the cover layer over a support. In the same field of endeavor, folding apparatus, COPITHORNE teaches that the clamping device (press (14)) moves away and the pressing device (die (16)) presses the elastomer towards the workpiece and pushes the workpiece over the edge of an adhesive (51) [Figs. 4(a)-(h); Col. 3, lines 34-52]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BUSMC, by substituting the component in the apparatus with the component of COPITHORNE, in order to retain a fold [Col. 3, lines 35-42].
Regarding claims 6 and 21, COPITHORNE further teaches: wherein the elastic body has a Shore A hardness of between 2 and 20 (COPITHORNE teaches an elastomer that can be made by silicone rubber [Col. 2, line 59], which is evidenced to have a Shore A hardness between 15 prima facie evidence of obviousness.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BUSMC, by substituting the elastomer of BUSMC in the apparatus with the elastomer component of COPITHORNE, in order to fold the entire margin of the workpiece or any portion thereof as desired simultaneously [Abstract; Col. 1, lines 5-8].
Regarding claim 7, BUSMC teaches: wherein the elastic body is at least cuboidal in a relaxed state and has a width B, a length L and a height H (BUSMC, shows the elastomer (42) is cuboidal [Fig. 4(a)-(h)], which would inherently have a width, length and height. BUSMC further teaches that the deformable member should closely conform to the shape of the cut-out portion (332) to facilitate ease of manufacture [pg. 8, lines 24-28]).
In the alternative, BUSMC discloses the claimed invention except for the cuboidal shape. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the elastomer to a cuboidal shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of a cube for the purpose of conforming to the correct shape of the cut-out portion [pg. 8, lines 24-26]. A cuboidal shape would inherently have a length, width and height.
Regarding claim 10, BUSMC discloses the claimed invention except for the cylindrical shape. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the elastomer to a cuboidal shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when 
 In the alternative, COPITHORNE further teaches: wherein the elastic body is at least cylindrical in a relaxed state and the cylinder has a diameter D (COPITHORNE teaches the apparatus folds the entire peripheral portion of the workpiece having a circular profile indicating that the elastomer would have a cylindrical shape [Fig. 1] and a cylindrical shape would inherently have a diameter [Col. 3, lines 61-67]).
Regarding claim 12, COPITHORNE further teaches: wherein the elastic body is configured to produce an edgefold at an edge of an opening (COPITHORNE teaches the elastomer (42) is configured to produce an edge of an opening (hole (44)) [Col. 2, lines 21-23]), which is formed in the support (COPITHORNE shows the edge in the adhesive [Figs. 4(c)-(e)]), and a contour of the elastic body is adapted to a contour of the opening (COPITHORNE teaches the elastomer is adapted to a contour of the hole (44) [Figs. 4(a)-(d)]), wherein at least one dimension of the elastic body in a relaxed state, which lies in a plane parallel to the opening, is smaller by Δx than a corresponding dimension of the opening, wherein 0.5 mm < Δx < 4 mm (COPITHORNE a slight clearance, typically ranging between 0.01 and 0.10 inch (0.254 mm to 2.54 mm) between the aperture profiles (hole (44)) and the profile of the upper die member is provided in order to enable reception therebetween the peripheral portion of the workpiece [Col. 1, lines 43-47], which would indicate the elastomer is in a relaxed state. The typical range overlaps with the claimed range above. Overlapping ranges are prima facie evidence of obviousness.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BUSMC, by having a slight clearance, 
Regarding claim 22, COPITHORN further teaches: wherein 1 mm < Δx < 2 mm (COPITHORNE a slight clearance, typically ranging between 0.01 and 0.10 inch (0.254 mm to 2.54 mm), which overlaps with the claimed range above. Overlapping ranges are prima facie evidence of obviousness.).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over British United Shoe Machinery Company (GB 1288371A), hereinafter BUSMC, Copithorne (U.S. 3,753,831), hereinafter COPITHORNE, and Doumae et al. (U.S. 5,431,768), hereinafter DOUMAE, as applied to claim 1 above, and further in view of Duclos et al. (U.S. PGPUB 2005/0098962), hereinafter DUCLOS.
Regarding claim 7, BUSMC, COPITHORNE and DOUMAE teach all the claimed limitations as stated above. In the alternative, in the same field of endeavor, elastic body, DUCLOS teaches an elastomer (60) can be rectangular, square, semi-elliptical, semi-oval, semi-round, or any other shape may be used [0024]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BUSMC, COPITHORNE and DOUMAE, by having the elastomer to have a cuboidal shape, as suggested by DUCLOS, in order to be suitable for the product [0024].
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over British United Shoe Machinery Company (GB 1288371A), hereinafter BUSMC, Copithorne (U.S. 3,753,831), hereinafter COPITHORNE, and Doumae et al. (U.S. 5,431,768), hereinafter DOUMAE, as applied to claim 1 above, and further in view of Moriguchi et al. (U.S. 6,399,709), hereinafter MORIGUCHI.
Regarding claims 7-9, BUSMC, COPITHORNE and DOUMAE teach all of the limitations the claimed invention, as stated above, but is silent to the dimensions of the cuboidal shape of the elastic body.  In the same field of endeavor, elastic body, MORIGUCHI teaches an elastic body (rubber) having a volume of not less than about 27 cm3, for example having a cube that has a side length of about 3 cm. The volume of 27 cm3 would have a width, length and height of 3 cm, which is encompassed in the claimed ranges of width, height and length. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BUSMC, COPITHORNE and DOUMAE, by having the elastomer to have a cuboidal shape, as suggested by DUCLOS, in order to be suitable of the product [0024] and conforming to the correct shape of the workpiece, as taught by COPITHORNE [Col. 3, lines 61-67 – Col. 4, lines 1-8].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over British United Shoe Machinery Company (GB 1288371A), hereinafter BUSMC, Copithorne (U.S. 3,753,831), hereinafter COPITHORNE, and Doumae et al. (U.S. 5,431,768), hereinafter DOUMAE, as applied to claim 1 above, and further in view of Adams et al. (U.S. PGPUB 2007/0182065), hereinafter ADAMS.
Regarding claim 11, BUSMC, COPITHORNE and DOUMAE are silent as to wherein the elastic body has an oval, elliptic or round base surface and the diameter D is in a range of 5 mm to 50 cm. In the same field of endeavor, elastic body, ADAMS teaches a compression ring (40) that has a round base surface [Fig. 5] and teaches the compressing ring can have a large diameter of 6.60 cm [0033] or a small diameter of 5.08 cm [0034], which are both within the . 
Claim 12-13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over British United Shoe Machinery Company (GB 1288371A), hereinafter BUSMC, Copithorne (U.S. 3,753,831), hereinafter COPITHORNE, and Doumae et al. (U.S. 5,431,768), hereinafter DOUMAE, as applied to claim 1 above, and further in view of GUSTAVSSON (EP 1106331 A1, provided in the IDS of 2/8/2021).
Regarding claims 12 and 22, BUSMC, COPITHORNE and DOUMAE teach all of the limitations of the claimed invention as started above. In the alternative, GUSTAVSSON teaches: wherein the elastic body is configured to produce an edgefold at an edge of an opening ([Abstract]), which is formed in the support ([Fig. 3]), and a contour of the elastic body is adapted to a contour of the opening ([0021; Fig. 3]), wherein at least one dimension of the elastic body in a relaxed state, which lies in a plane parallel to the opening, is smaller by Δx than a corresponding dimension of the opening, wherein 0.5 mm < Δx < 4 mm (GUSTAVSSON teaches when the lower member (1) and upper member (2) have been brought together, the hood forms a closed space on the upper side of the elastic body (membrane (4)) [0017]. GUSTAVSSON teaches a height of the closed space is such that the space is retained between the upper side of the furniture piece (5) and the inside of the upper wall of the hood, and this height is between 5-10 cm [0017; Fig. 2]. GUSTAVSSON teaches in the beginning the membrane has a height of 0 cm [Fig. 2] and at the last step, the membrane has the height of the 
Regarding claim 13, BUSMC, COPITHORNE and DOUMAE are silent as to wherein a plurality of dimensions of the elastic body in the relaxed state, which lie in a plane parallel to the opening, are smaller by Δx than corresponding dimensions of the opening. In the same field of endeavor, elastic body, GUSTAVSSON teaches when the lower member (1) and upper member (2) have been brought together, the hood forms a closed space on the upper side of the elastic body (membrane (4)) [0017]. GUSTAVSSON teaches a height of the closed space is such that the space is retained between the upper side of the furniture piece (5) and the inside of the upper wall of the hood, and this height is between 5-10 cm [0017; Fig. 2]. GUSTAVSSON teaches in the beginning the membrane has a height of 0 cm [Fig. 2] and at the last step, the membrane has the height of the closed space, which could be 5-10 cm. Therefore the membrane has a height dimension between 0-10 cm (0-100 mm) and the closed space has a height dimension which is 5-10 cm (50-100 mm). The elastic body would inherently have a height dimension between 0.5 mm to 4 mm, depending on how much the membrane is inflated [Figs. 2-5]. The range of GUSTAVSSON encompasses the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over British United Shoe Machinery Company (GB 1288371A), hereinafter BUSMC, Copithorne (U.S. 3,753,831), hereinafter COPITHORNE, and Doumae et al. (U.S. 5,431,768), hereinafter DOUMAE, as applied to claim 12 above, and further in view of Soye et al. (U.S. 5,316,700), hereinafter SOYE.
Regarding claim 13, BUSMC, COPITHORNE and DOUMAE are silent as to wherein a plurality of dimensions of the elastic body in the relaxed state, which lie in a plane parallel to the opening, are smaller by Δx than corresponding dimensions of the opening. In the same field of endeavor, elastic body, SOYE teaches an opening with a diameter of 1.6 mm [Col. 3, lines 43-46-50]. SOYE also teaches the opening is surrounded by an o-ring (21), which is constructed of flexible material, e.g. rubber, which surrounds the opening [Fig. 1; Col. 3, lines 14-16], and would inherently be smaller than the diameter of the opening. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BUSMC, COPITHORNE and DOUMAE, by having the dimensions of the elastic body smaller than the dimensions of the opening, as suggested by SOYE, in order to hold the material in the opening and sealing it [Col. 3, lines 16-17] elastomer have a round base surface and a diameter of 6.60 cm or 5.08 cm, as suggested by ADAMS, in order to shape the pre-form into the molded part [Abstract; 0009].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748